DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,787,398 (US Serial 16/040,976). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Pat ‘398 teaches a method of producing a plurality of hydrocarbon products, the method comprising: using an oxidative coupling of methane (OCM) catalytic reactor to convert methane and a source of oxidant to a first product gas comprising ethylene; introducing separate portions of the first product gas into a first catalytic reaction system and a second catalytic reaction system systems, wherein: the first catalytic reaction system comprises a dimerization reactor configured to convert ethylene into a second .

Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,183,900 (US Serial 15/418,080). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Pat ‘900 teaches a method of generating a plurality of hydrocarbon products, comprising: 
(a) providing an oxidative coupling of methane (OCM) product stream comprising ethylene (C2H4);  
(b) splitting said OCM product stream into two or more portions of said OCM product stream;  and 
(c) directing said two or more portions of said OCM product stream into a plurality of ethylene conversion reactors comprising a first ethylene conversion reactor and a second ethylene conversion reactor, wherein (i) said first ethylene conversion reactor permits a first portion of said two or more portions of said OCM product stream to react in a first ethylene conversion process to generate a first product stream comprising a first set of higher hydrocarbon products and (ii) said second ethylene conversion reactor permits a second portion of said two or more portions of said OCM product stream to react in a second ethylene conversion process to generate a second product stream comprising a second set of higher hydrocarbon products, wherein said first set of higher hydrocarbon products have different higher hydrocarbon products or higher hydrocarbon product distributions than said second set of higher hydrocarbon products, thereby generating said plurality of hydrocarbon products.

Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,598,328 (US Serial 14/099,614). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patent ‘328 teaches: a method for producing fuel from ethylene produced by oxidative coupling of methane (OCM), the method comprising: 
(a) providing an OCM product gas comprising ethylene from an OCM process;  
(b) directing a first portion of said OCM product gas into a first ethylene conversion reactor and directing a second portion of said OCM product gas into a second ethylene conversion reactor in parallel to said first ethylene conversion reactor, said first ethylene conversion reactor and said second ethylene conversion reactor operated under different reactor conditions;  
(c) in said first ethylene conversion reactor and in said second ethylene conversion reactor, reacting said ethylene from said OCM product gas to produce first higher carbon products and second higher carbon products different from said first higher carbon products, said first higher carbon products and said second higher carbon products including C3 to C10 hydrocarbons in separate streams;  
(d) combining said separate streams into a product stream, and cooling said product stream in a heat exchanger;  
(e) directing said product stream from said heat exchanger into a flash drum that condenses said product stream to produce 
(i) a light product stream comprising C2 to C4 compounds and 
(ii) a heavy product stream comprising C4 to C10 compounds;  
(f) directing said light product stream to a compressor that compresses said light product stream;  and 
(g) directing said light product stream from said compressor to said first ethylene conversion reactor or said second ethylene conversion reactor, thereby 
(i) reacting at least a portion of said C2 to C4 compounds from said light product stream to produce additional said first higher carbon products or second higher carbon products, or 
(ii) controlling a temperature in said first ethylene conversion reactor or in said second ethylene conversion reactor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/Primary Examiner, Art Unit 1772